Citation Nr: 0929737	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 
1992.  Thereafter, the Veteran served in the Air National 
Guard with active duty from January 1999 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Denver, Colorado 
RO.  A transcript of the hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes lay evidence concerning the Veteran's 
physical condition.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim.

The Veteran was provided with a VA examination for his spine 
in December 2004.  During the Board hearing, the Veteran's 
representative stated the medical evidence indicates that the 
Veteran's symptoms of a low back strain have increased.  The 
Veteran testified that his range of motion and other symptoms 
have changed since the examination.  In addition, the 
Veteran's wife submitted a statement asserting that the 
Veteran's back pain has become worse over the last few years.  
The U.S. Court of Appeals for Veterans Claims has held that 
"[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination."  Olson v. Principi, 3 
Vet. App. 480, 482 (1992).  Thus, the Board finds that the 
Veteran should be provided with a new examination regarding 
his low back disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination to determine the 
nature and current level of severity of 
his service-connected low back strain. 
All indicated tests and studies should 
be accomplished and the examiner should 
provide a complete rationale for all 
opinions expressed.  The claims file 
must be made available to the examiner. 

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to an increased 
rating for low back strain, based on a 
review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




